         Case 1:15-cv-21530-MBH Document 3 Filed 04/27/21 Page 1 of 1




         In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * **
  DOLORES M. KOEPERICH                          *
  REVOCABLE LIVING TRUST, C/O                   *
  DOLORES M. KOEPERICH,                         *
  TRUSTEE,                                      *
                                                *
                      Plaintiff,                    Nos. 15-1253L; 15-21530L
                                                *
                                                    Filed: April 27, 2021
                                                *
             v.
                                                *
  UNITED STATES,                                *
                                                *
                      Defendant.                *
   * * * * * * * * * * * * * * * * **
                                  ORDER

       The court is in receipt of the April 22, 2021 “Notice of Certain Plaintiffs’ Acceptance
of the United States’ Offer of Judgment.” Plaintiff’s claims are included in the Notice. The
claims associated with the above-captioned plaintiff are, hereby, SEVERED from the case
of Flying S. Land Co., et al. v. United States, Case No. 15-1253L, and shall be
reorganized, for case management purposes, into the above-captioned case, Dolores M.
Koeperich Revocable Living Trust, c/o Dolores M. Koeperich, Trustee v. United States,
and assigned Case No. 15-21530L. The April 22, 2021 Notice requests that the court
direct the entry of judgment for the claims of Dolores M. Koeperich Revocable Living
Trust, c/o Dolores M. Koeperich, Trustee in the amount of $779.90. The Clerk of the Court
shall enter JUDGMENT in the amount of $779.90 for plaintiff. The entry of judgment by
the Clerk’s Office shall not affect this court’s jurisdiction over the remaining plaintiffs and
properties in the case of Flying S. Land Co., et al. v. United States, Case No. 15-1253L.

       IT IS SO ORDERED.
                                                        s/Marian Blank Horn
                                                        MARIAN BLANK HORN
                                                                 Judge
